Citation Nr: 1633379	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-24 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for limitation of motion of the left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1957 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied a rating higher than 10 percent for the Veteran's service-connected limitation of motion of the left index finger.

In June 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  In a subsequent October 2015 decision, the Board, in part, affirmed the denial of a rating higher than 10 percent for the left index finger.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the issue of a rating higher than 10 percent for the left index finger back to the Board in June 2016 for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left index finger has not been amputated, and a moderately severe injury to Muscle Group VII has not been demonstrated.



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for limitation of motion of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5229, 5307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 5229 for his left index finger disability.  DC 5229 contemplates a noncompensable rating where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more, or when extension is limited by more than 30 degrees.  Id.

A 10 percent rating is also warranted where there is unfavorable or favorable ankylosis of the index finger.  38 C.F.R. § 4.71a, DC 5225.  "Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

DC 5153 provides for ratings higher than 10 percent when there is amputation of the index finger.  38 C.F.R. § 4.71a, DC 5153.  However, there is no indication in the evidence or from the Veteran that there has been any such amputation.

In other words, a schedular rating higher than 10 percent is not available through any diagnostic codes pertaining specifically to the index finger.

The Veteran's representative raised the issue of whether another diagnostic code would be appropriate due to the muscle injury involved with the Veteran's original service-connected injury, and the JMR specifically remanded the case back to the Board for consideration of whether a higher rating is warranted under DC 5307.  See JMR at 3 ("On remand, the Board should re-assess whether Appellant's left index finger impairment more closely approximates a 'moderately severe' (or 'severe') impairment than a 'moderate' impairment as currently rated...").

DC 5307 addresses a Group VII muscle injury.  Group VII involves the muscles of flexion of the wrist and fingers.  Muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  38 C.F.R. § 4.73.

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Historically, the Veteran injured his left index finger in service when a broken glass door cut his hand.  His injuries included laceration to left index finger at the extensor tendon.  He underwent surgical treatment and was placed on a 30-day profile prohibiting use of his left hand.  A follow-up in October 1978 noted the Veteran had excellent active motion with only occasional mild discomfort.  There was a 1cm gap between his flexed index finger and the crease of his palm.

A December 1979 VA examination noted that there was no muscle loss in the left hand.

On VA examination in November 2010, the examiner noted that the Veteran's past symptoms were limited motion of the left index finger, and poor left hand grip due to limited motion.  The Veteran was found to be left-hand dominant.  Current symptoms were found to be decreased strength and limited range of motion.  No flare-ups were reported.  Radiographic imaging results showed no acute fracture, dislocation or bony destructive lesion.  There was mild degenerative arthritis in the distal interphalangeal joints, but the examiner specifically found this to be unrelated to the Veteran's service-connected disability.

The Veteran received another VA examination in January 2015.  The Veteran did not report flare-ups for this disability.  The examiner noted limitation of motion, and that there was a gap between the Veteran's left thumb pad and his fingers.  The gap was reported as less than one inch between the Veteran' left index finger and the proximal transverse crease of his left palm.  There was no objective evidence of painful motion or limitation of extension found by the examiner.  Range of motion measurements after repetitive use testing revealed no additional limitation of motion or a gap between the thumb pad and the fingers.  However, there was still a gap less than one inch between the left index finger and the proximal transverse crease of his left palm.  Grip strength of both hands was 5/5.  The examiner did not find ankylosis of the thumb or fingers.  There were no painful, unstable, or scars exceeding 39 square centimeters that are not already service-connected.

Other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's left index finger included range of motion testing results for the following: MCP joint from zero to 90 degrees, PIP joint from zero to 100 degrees, and DIP joint from zero to 50 degrees.  There was no functional impairment of his left index finger that would be equally well served by an amputation with prosthesis.  Diagnostic testing revealed degenerative arthritis in the Veteran's left hand, but not in multiple joints of the same hand, including thumb and fingers.  Regarding functional impact, the examiner noted that the Veteran has a mild limitation due to dexterity/grip of his left hand which could limit his ability to carry heavy weight or participate in prolonged dexterous activities.  The examiner reported that there was no functional loss with repetitive use.  Lastly, the examiner opined that based on this service connected condition alone, "the Veteran is capable of sedentary, light, and moderate activity.  He would benefit from activity that did not involve heavy lifting or extensive repetitious work requiring dexterity such as turning screwdrivers/wrenches."

Based on this evidence, a higher rating under DC 5307 is not warranted.  First, the Board notes that the Veteran is service-connected for residuals of what was historically an extensor tendon injury to left index finger.  In contrast, a rating under DC 5307 for Muscle Group VII contemplates injury to the flexors of the carpus, long flexors of the finger and thumb, and the pronator.  There is no indication that the injury he sustained in service even affected any of these specific muscles.  Because the evaluation of muscle disabilities includes the type of injury that occurred, and because there was no injury to any of the muscles in question, a rating under DC 5307 is not applicable or approximated.

Second, to the extent that the Veteran's limitation of motion of the index finger is contemplated by a rating under DC 5307, it represents only a small component of Muscle Group VII, which also contemplates impairment of the wrist and other fingers.  Because the Veteran is not service-connected for conditions of the wrist or other fingers, the impairment associated with his left index finger, alone, does not constitute a "moderately severe" disability of the entire Muscle Group.

Finally, both the history and current status of the Veteran's injury are not consistent with a "moderately severe" muscle injury.  His injury, a cut of the extensor tendon from a glass door, was not equivalent to a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile.  The injury was not associated with any debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The Veteran was not hospitalized for a prolonged period for treatment.  The December 1979 VA examination noted no loss of muscle in the hand.  During the January 2015 VA examination, grip strength for the left hand was not less than the right hand.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected limitation of motion of the left index finger that would render the schedular criteria inadequate.  His symptoms, including cramping pain reported during his June 2016 hearing, are contemplated in the assigned schedular rating.  Indeed, pain severe enough to render the finger completely immobile, analogous to ankylosis, is contemplated by a 10 percent rating assigned under DC 5225 of the Rating Schedule, the same as the current rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected left index finger injury that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a June 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left index finger condition.  

The June 2016 JMR indicated that the Board did not adequately discuss whether the Veteran's June 2015 hearing testimony indicated that condition had worsened since the Veteran's most recent VA examination in January 2015.  He testified that he recently experienced cramping pain in his left hand, beginning in the location of his service-connected finger injury.  While the Board has considered the Veteran's testimony, a remand for a new VA examination is not warranted.  As discussed above, the currently assigned 10 percent rating contemplates a level of impairment up to and including unfavorable ankylosis.  The addition of pain or flare-ups would not warrant a higher rating.  A higher rating may be available in instances of amputation of the index finger, but there is no indication of that.  As a result, the findings from a new VA examination would not benefit the Veteran, and a remand is not appropriate.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


ORDER

A rating higher than 10 percent for limitation of motion of the left index finger is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


